STUCKY, Judge
(dissenting): Appellant went to trial more than a year after the Supreme Court decided Melendez-Diaz v. Massachusetts, 129 S. Ct. 2527 (2009), and more than two months after this Court decided United States v. Blazier, 68 M.J. 439 (C.A.A.F. 2010) (Blazier I). When the Government moved to introduce the drug testing laboratory report, the military judge asked Appellant’s counsel if he objected to its admission or any part thereof. Counsel said that he had no objection. The military judge reiterated his question but received the same response from Appellant’s counsel. Under these circumstances, I conclude that Appellant waived — intentionally relinquished his right to contest on appeal — his right to confront the laboratory technicians who performed the tests on his urine specimen. I would affirm the judgment of the United States Navy-Marine Corps Court of Criminal Appeals. Therefore, I respectfully dissent.